Matter of Aramas v Venettozzi (2017 NY Slip Op 07659)





Matter of Aramas v Venettozzi


2017 NY Slip Op 07659


Decided on November 2, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 2, 2017

524277

[*1]In the Matter of LUIS ARAMAS, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: September 19, 2017

Before: Peters, P.J., McCarthy, Lynch, Rose and Mulvey, JJ.


Luis Aramas, Fallsburg, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules as charged in two misbehavior reports. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner's administrative record and the $5 mandatory surcharge will be refunded to his inmate account. As petitioner has accordingly
received all the relief to which he is entitled, this proceeding is dismissed as moot (see Matter of Serrano v Smith, 152 AD3d 854, 854 [2017]).
Peters, P.J., McCarthy, Lynch, Rose and Mulvey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.